
	
		I
		112th CONGRESS
		2d Session
		H. R. 4318
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Ellison (for
			 himself, Mr. Kucinich, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use, production, sale, importation, or
		  exportation of any pesticide containing atrazine.
	
	
		1.FindingsCongress finds the following:
			(1)The United States
			 annually uses 60,000,000 to 80,000,000 pounds of atrazine, a weed-killing
			 pesticide.
			(2)The toxicity of
			 atrazine is well documented and has shown to have adverse endocrine effects in
			 amphibians, mammals, and humans. There is evidence that atrazine exposure is
			 associated with low sperm counts and poor motility in exposed adult men, and
			 that prebirth atrazine exposure is associated with small birth weight and
			 abnormal development of the gut wall in infants. In laboratory mammals,
			 exposure is associated with abnormal reproductive system development, impaired
			 prostate gland formation, and abnormal breast tissue development. In aquatic
			 wildlife, exposure is associated with abnormal reproductive system development,
			 impaired reproduction, and impaired immune system function.
			(3)The United States
			 Fish and Wildlife Service acknowledges that atrazine may have potential adverse
			 effects on fish, such as organ tissue disease, disruption to the endocrine and
			 olfactory systems, and reduced reproductive function.
			(4)The United States
			 Geological Survey found atrazine in approximately 75 percent of stream waters
			 and 40 percent of all ground water samples from agricultural areas tested.
			 According to data from the Environmental Protection Agency Ecological Watershed
			 Monitoring Program, the surface water sampled in the Midwestern and Southern
			 United States suffers from pervasive atrazine contamination. Sampling of
			 watersheds between 2004 and 2006 showed that all 40 watersheds tested had
			 detectable levels of atrazine and 25 watersheds had average concentrations
			 above 1 ppb. While these average elevated concentrations of atrazine are
			 worrisome, high peak concentrations may also be dangerous. Nine watersheds had
			 at least one sample showing levels above 50 ppb, and four watersheds had levels
			 above 100 ppb.
			(5)According to data from the Environmental
			 Protection Agency Atrazine Monitoring Program, high levels of atrazine are also
			 evident in drinking water systems. More than 90 percent of the samples taken in
			 139 water systems had measurable levels of atrazine in both 2003 and 2004.
			 Three systems had annual averages exceeding 3 ppb.
			(6)In 1991, Germany
			 and Italy banned the use of atrazine. In 2003, European regulators announced a
			 ban on the pesticide throughout the European Union.
			(7)The Department of
			 Agriculture estimates that a ban on atrazine would result in crop losses of
			 only 1.19 percent and decrease corn acreage by only 2.3 percent. Since banning
			 atrazine nearly 20 years ago, both Italy and Germany have not experienced a
			 reduction of corn productivity or total acreage of land in production.
			2.Atrazine
			 prohibitionNotwithstanding
			 any other law, the use, production, sale, importation, or exportation of
			 atrazine or an atrazine product is prohibited.
		3.EnforcementAny person who violates section 2 shall be
			 fined under title 18, United States Code, or imprisoned not more than 2 years,
			 or both.
		4.DefinitionsIn this Act:
			(1)AtrazineThe term atrazine or
			 active ingredient atrazine refers to the pesticide chemical
			 2-chloro-4-ethylamino-6-isopropylamino-1,3,5-triazine.
			(2)Atrazine
			 productThe term
			 atrazine product means any pesticide containing the active
			 ingredient atrazine, as identified on the Environmental Protection Agency
			 registered label, either alone or in a combination with other
			 pesticides.
			
